Opinion issued September 27,  2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00232-CV



IN THE MATTER OF S. E.



On Appeal from the County Court at Law No. 3
Fort Bend County, Texas
Trial Court Cause No. 10856B



MEMORANDUM OPINION	Appellant S. E. has neither established indigence, nor paid all the required fees. 
See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1
(listing requirements for establishing indigence); see also Tex. Gov't Code Ann. §§
51.207, 51.941(a), 101.041 (Vernon 2006) (listing fees in court of appeals); Fees Civ.
Cases B(1), (3) (listing fees in court of appeals).  After being notified that this appeal
was subject to dismissal, appellant S. E. did not adequately respond.  See Tex. R. App.
P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
	The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.